





CITATION:
Bodkin
          Leasing Corporation v. Celej, 2011 ONCA 25





DATE:
          20110113



DOCKET: C52366



COURT OF APPEAL FOR ONTARIO



Doherty, MacPherson and Cronk JJ.A.



BETWEEN



Bodkin Leasing Corporation



Respondent (Plaintiff)



and



Monika Celej also
          known as Monika Celey also known as Monika Celei also known as Monika
          Pruszynska



Appellant (Defendant)



Glenroy K. Bastien, for the appellant



Kevin S. Klayman, for the respondent



Heard and released orally:
January 7, 2011



On appeal from the judgment of Justice Ellen M. MacDonald of
          the Superior Court of Justice, dated June 15, 2010.



ENDORSEMENT



[1]

The appellant appeals the dismissal, by E. MacDonald
    J., of her motion to set aside a default judgment against her. The default
    judgment related to non-payment by the appellant of her obligations under a
    truck lease with the respondent.

[2]

The appellant contends that the motion judges reasons
    were inadequate in that they did not disclose the basis for her decision: see
R. v. Sheppard
, [2002] 1 S.C.R. 869.

[3]

We do not accept this submission. Although the motion
    judges reasons were brief (4 paragraphs), the motion was a simple one with a
    limited record. Moreover, it is clear from her endorsement that the motion
    judge was aware of and addressed the relevant factors for determining whether a
    default judgment should be set aside.

[4]

The appellant submits that the motion judge did not
    properly apply the relevant factors in determining whether this default
    judgment should have been set aside.

[5]

We disagree. In accordance with the
Rules
, there was effective service of
    the Statement of Claim on the appellant in November 2008. She did nothing.
    Twice, in March and August 2009, the appellant was served with proper materials
    and/or ordered to attend for examinations in aid of execution. She did nothing.
    The appellant knew of a writ of execution arising from the default judgment in
    May 2009. She did nothing in the face of the writ to inquire about the basis of
    the writ. By June or July at the latest, she knew of the default judgment. She
    did not move to set it aside until September 2009. All of this inactivity on
    the appellants part amply supports the motion judges conclusion, on the
    specific issue raise by this appeal, that [t]he motion was not brought as soon
    as possible after she became aware of the default judgment as well as her more
    general conclusion that the appellant was reckless in her disregard of claims
    being advanced against her from the day she was served.

[6]

Moreover, in the face of all the notices and material
    the appellant received between November 2008 and July 2009, her consistent
    refusal to do anything about them justifies the motion judges conclusion that
    the appellants explanation for her default was insufficient. She simply
    disregarded, for months on end, oral and written communications putting her on
    notice that non-payment of her lease obligations was creating serious legal
    problems for her.

[7]

In addition, there is nothing in the record except bald
    assertions by the appellant without supporting material from any objective
    source (her husbands affidavit is not in this category) to support her
    position that the sale of the truck by the respondent was not a commercially
    reasonable sale.

[8]

Finally, we see no basis for interfering with the costs
    award of $5000 in favour of the respondent.

[9]

The appeal is dismissed. The respondent is entitled to
    its costs of the appeal fixed at $1,000.00 inclusive of disbursements and
    applicable taxes.

Doherty J.A.

J. C. MacPherson J.A.

E. A. Cronk J.A.


